   

ase 1 1O--v-01437-VSB Document15 Filed 08/08/19 Page 1 of 1
oO me ee) he Timothy J. Straub . Dentons US LLP
Managing Associate 1221 Avenue of the Americas
; New York, N¥ 10020-1089
timothy.straua@dentons.cam United States

BD +1212 766 6621

AM Salans FMC SNR Denton McKenna Long
dentons.com

August 8, 2019

VIA ECF

The Honorable Vernon S. Broderick
United States District Judge

United States Courthouse

40 Foley Square

New York, New York 10007

Re: Dawson v. iHerb, LLC. Case No. 1:18-cv-01437-VSB

Dear Judge Broderick:

We represent defendant iHerb, LLC. (“iHerb”) in the above-referenced matter. We respectfully move the
Court to to extend Defendant's deadline to answer, move, or otherwise respond to the plaintiff's complaint
from August 9, 2019 to September 6, 2019.

Plaintiff's counsel has consented to the requested extension, which will permit the parties to fully resolve
this action without further litigation.

Respectfully submitted,

    

thy J. Straub

cc: Joseph H. Mizrahi, Esq. (counsel for Plaintiff) (by ECF)
